

Exhibit 10.7










June 1, 2013






Mr. Dennis Thatcher
Mission Broadcasting, Inc.
30400 Detroit Road
Suite 304
Westlake, OH  44145


Re:  Shared Services Agreement and Agreement for the Sale of Commercial Time for
KRBC-TV, Abilene, Texas


Dear Dennis:


Nexstar Broadcasting, Inc. (“Nexstar”) and Mission Broadcasting, Inc.
(“Mission”) are parties to (1) a Shared Services Agreement (the “SSA”) for
broadcast station KRBC-TV, Abilene, Texas (“KRBC”), dated as of June 13, 2003
(as amended), the initial term of which expires as of June 12, 2013, and (2) an
Agreement for the Sale of Commercial Time with respect to KRBC (the “JSA” and,
collectively with the SSA, the “Agreements”), also dated as of June 13, 2003,
the initial term of which also expires as of June 12, 2013.  Pursuant to Section
7 of the SSA and Section 1(b) of the JSA, the term of each Agreement shall be
extended for an additional ten (10) year term, unless either party provides at
least six months notice of its intent to terminate such Agreement.


This letter is to confirm that neither Nexstar nor Mission has provided the
requisite notice of termination for either Agreement; and it is the parties’
intent that the SSA and JSA continue in effect pursuant to the terms thereof (as
amended from time to time).  Accordingly, Nexstar and Mission hereby agree to
extend the terms of the SSA and JSA for a period of ten years.  Please confirm
Mission’s agreement by signing the enclosed duplicate copy of this letter and
returning it to my attention.


Thank you.


Sincerely,


/s/ Elizabeth Ryder


Elizabeth Ryder
Vice President & General Counsel



 
 

--------------------------------------------------------------------------------

 



Acknowledged and Agreed:
Mission Broadcasting, Inc.




By:  /s/ Dennis P. Thatcher
Title:  President
